                                             Case 3:12-cv-05667-EMC Document 461 Filed 01/25/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7         NEXTDOOR, INC.,                               Case No. 12-cv-05667-EMC
                                   8                     Plaintiff,                        PUBLIC/REDACTED VERSION
                                   9               v.                                      ORDER DENYING DEFENDANT’S
                                                                                           SECOND MOTION FOR RELIEF
                                  10         RAJ ABHYANKER,
                                                                                           Docket No. 443
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14            Defendant Raj Abhyanker has filed two motions for relief with the Court that are currently

                                  15   set for hearing on February 18, 2021. The Court hereby finds the second motion for relief, see

                                  16   Docket No. 443 (sealed version available at Docket No. 445-11), suitable for disposition without

                                  17   oral argument. The second motion for relief is DENIED. Plaintiff Nextdoor.com, Inc. did not

                                  18   violate the terms of the parties’ Settlement Agreement.

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26   ///

                                  27   ///

                                  28   ///
                                         Case 3:12-cv-05667-EMC Document 461 Filed 01/25/21 Page 2 of 2




                                   1

                                   2

                                   3          This order disposes of Docket No. 443.

                                   4

                                   5          IT IS SO ORDERED.

                                   6

                                   7   Dated: January 25, 2021

                                   8

                                   9                                                   ______________________________________
                                                                                        EDWARD M. CHEN
                                  10                                                    United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       2
